Exhibit 10.1

SECOND AMENDED AND RESTATED PROLOGIS

PROMOTE PLAN

1. Purpose. The purposes of this Second Amended and Restated Prologis Promote
Plan (the “Plan”) is to align the compensation of certain executives and
employees of Prologis, Inc. (the “Company”) and its subsidiaries with the
performance of the Funds (as defined below), by linking a portion of their
compensation to Incentive Fees (as defined below) generated by such Funds.
Nothing in this Plan shall be construed as creating an express or implied
contract of employment. This Plan is effective as of January 1, 2012 (the
“Effective Date”).

2. Definitions. As used herein, the following terms shall have the respective
meanings set forth below:

(a) “Award Letter” shall mean the individual letter provided by the Company to a
Participant in connection with the Participant’s participation in the Plan that
sets forth (i) the Funds with respect to which the Participant shall be granted
Units, (ii) the number of Units granted to the Participant with respect to each
applicable Fund, (iii) the applicable Plan Year(s) with respect to which the
Participant will be eligible to receive a Bonus hereunder and (iv) any other
applicable terms relating to such award of Units hereunder.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Bonus” shall mean an amount equal to (x) the number of Units with respect
to the applicable Fund held by a Participant as of the applicable Bonus
Determination Date, multiplied by (y) the Per-Unit Value of such Units as of
such Bonus Determination Date, subject to the limitations described in
Section 5, below.

(d) “Bonus Determination Date” shall mean, with respect to each Plan Year, each
date on which the Committee approves awards granted with respect to the
applicable Bonus Pool in accordance with this Plan, which date shall be as soon
as practicable after the Incentive Fee Payment Date.

(e) “Bonus Pool” with respect to each Fund shall mean an amount equal to 40
percent of Incentive Fees paid to the Company Group on each applicable Incentive
Fee Payment Date, determined and payable in accordance with Section 5 of the
Plan. For purposes of clarity, a new Bonus Pool for a Fund shall be established
with respect to each applicable Incentive Fee Payment Date, and amounts payable
with respect to any Incentive Fee Payment Date shall not be added to the Bonus
Pool established for any subsequent Incentive Fee Payment Date.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee of the Board.

(h) “Company Group” shall mean the Company or any of the subsidiaries and
affiliates of the Company that directly or indirectly serve as investment
manager, general partner or managing member of one or more of the Funds (or
other affiliate of the Company designated to receive payments on behalf of or in
lieu of the investment manager, general partner or managing member of one or
more of the Funds).



--------------------------------------------------------------------------------

(i) “First Plan Year” shall mean the Plan Year commencing on January 1, 2012 and
ending on December 31, 2012.

(j) “Fund” shall mean the venture funds, real estate funds and joint ventures
(and any other vehicle that the Committee may select in its sole discretion)
with respect to which the Company Group receives Incentive Fees. The Committee,
in its sole discretion, shall determine the Funds with respect to which
Participants may receive Units under the Plan.

(k) “Incentive Fees” with respect to a Fund shall mean the product of (x) the
aggregate percentage ownership of third party investors of the Fund (based on
their percentage ownership interest in the Fund as of the Incentive Fee
Calculation Date) and (y) all incentive fee or promote (or equivalent) amounts
paid or distributed in cash to the Company Group in its direct or indirect
capacity as investment manager, general partner or managing member of the Fund
that are in excess of distributions payable to the Company Group in respect of
its or its affiliates’ percentage interest (whether as general partner, limited
partner or member) in the Fund’s capital on the Incentive Fee Calculation Date;
provided, however, that Incentive Fees shall not include (i) management fees,
whether or not payable as a distribution by the Fund, payable to the Company
Group that are based on a fixed percentage of a Fund’s capital, capital
commitments, net asset value or similar amount (i.e., “management fees”),
(ii) dividends, distributions and/or interest earned on investments in preferred
stock or debt securities of the Funds, (iii) fees paid to the Company Group in
its capacity as investment advisor to investment companies registered under the
Investment Company Act of 1940, as amended, and (iv) any other fees payable by a
Fund to the Company Group or its affiliates in respect of services provided to
the Fund. Notwithstanding anything to the contrary herein, the Committee, in its
sole discretion, can determine and alter the definition of Incentive Fees with
respect to any Fund for any Bonus Pool. For the avoidance of doubt, it is
intended that the definition of Incentive Fees shall not include any portion of
an applicable incentive fee or promote (or equivalent) that was paid by the Fund
based on the Company Group’s percentage ownership interest in the applicable
Fund as of the Incentive Fee Calculation Date.

(l) “Incentive Fee Calculation Date” shall mean, the date, if and as designated
by the applicable Fund operating agreements, as of which incentive fees,
promotes or the equivalent shall be calculated, or such other date as the
Committee shall determine.

(m) “Incentive Fee Payment Date” shall mean the date on which any Incentive Fee
is paid or distributed to the Company Group or any of its affiliates by the
applicable Fund.

(n) “Participant” shall mean an executive or employee of the Company or its
subsidiaries selected by the Committee to be a Participant under the Plan.

(o) “Per-Unit Value” shall mean (a) the Bonus Pool with respect to any Fund as
of the applicable Bonus Determination Date divided by (b) the aggregate number
of Units allocable with respect to such Fund, as of the applicable Bonus
Determination Date, as determined by the Committee. For avoidance of doubt, the
Per-Unit Value shall account for any adjustment approved by the Committee to
issue or re-issue or allocate or re-allocate unallocated or forfeited Units.

 

2



--------------------------------------------------------------------------------

(p) “Plan Year” shall mean each calendar year during which the Plan is in
effect, commencing on the first day of such calendar year and ending on the last
day thereof.

(q) “Senior Executive” shall mean a Participant who is designated as a Senior
Executive by the Committee.

(r) “Units” or “Units” shall mean an award of phantom Units granted to a
Participant with respect to a Fund pursuant to this Plan representing the right
to receive the applicable Per-Unit Value pursuant and subject to the terms and
conditions of the Plan. Units that are forfeited by Participants under the Plan
or Units that are unallocated with respect to a particular Fund may, in the
Committee’s discretion, be issued, reissued, allocated or reallocated, as the
case may be, to Participants or other employees of the Company and its
subsidiaries that may become Participants under the Plan.

3. Administration. The Committee shall have the sole discretionary power and
authority to interpret the provisions of this Plan and make all decisions and
exercise all rights of the Company with respect to the Plan, including, without
limitation, the sole discretion to (a) select Participants under the Plan,
(b) determine the Funds subject to the Plan and the total number of Units that
may be granted with respect to each such Fund, (c) determine the Funds and
number of Units with respect to each applicable Fund subject to any award and
the terms and conditions of each such award not inconsistent with the terms of
the Plan, which terms and conditions may differ among individual awards and
Participants, and to approve the form of Award Letters, (d) determine the amount
of each Incentive Fee payment with respect to any Fund and the amount of each
Bonus Pool (or any portion thereof), (e) discontinue the Plan (either with
respect to all Funds or certain selected Funds) prior to the commencement of any
Plan Year, and (f) at any time to adopt, alter and repeal such rules, guidelines
and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any award of Units (including related Award Letters); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan. All decisions and interpretations of the Committee
shall be binding on all persons, including the Company and Participants.

4. Eligibility. The Committee, in its sole discretion, may from time to time
select as Participants one or more officers or employees of the Company or its
subsidiaries.

5. Determination of Bonus Pool; Payment of Bonuses.

(a) On each Bonus Determination Date, the Company shall establish a Bonus Pool
with respect to the applicable Fund. For avoidance of doubt, a Participant must
be continuously employed by the Company or one of its affiliates through the
Bonus Determination Date applicable to a Bonus Pool to be eligible to be paid
any Bonus related to such Bonus Pool.

 

3



--------------------------------------------------------------------------------

(b) Bonuses hereunder for a Participant who is not a Senior Executive as of the
applicable Bonus Determination Date shall be paid to the Participant in a
lump-sum in cash as soon as practicable on or following the applicable Bonus
Determination Date, but in no event later than March 15 of the calendar year
following the Plan Year that includes the applicable Bonus Determination Date,
subject to the Participant’s continuous employment through the applicable Bonus
Determination Date.

(c) Unless otherwise provided by the Committee, bonuses payable hereunder for a
Participant who is a Senior Executive as of the applicable Bonus Determination
Date (i) shall be payable in any combination of the following (as determined by
the Committee in its discretion): (A) shares of restricted common stock of the
Company (“Restricted Stock”), (B) restricted stock units of the Company
(“Restricted Stock Units”) or (C) partnership units of Prologis, L.P. (the
“Partnership”) which are designated as “LTIP Units” pursuant to the
Partnership’s Thirteenth Amended and Restated Agreement of Limited Partnership
dated as of June 3, 2011, as amended from time-to-time (the “Partnership
Agreement”), and the Delaware Revised Uniform Limited Partnership Act, having
the rights, powers, privileges, restrictions, qualifications and limitations
determined by the Committee, in each case (X) as determined in the Committee’s
discretion, (Y) having an aggregate grant date fair value equal to at least 50
percent of the applicable Bonus, and (Z) with the risk of forfeiture expiring in
equal installments on each of the first three anniversaries of the grant date,
subject to the Participant’s continuous employment with the Company or one of
its subsidiaries through each such anniversary date, and (ii) the remainder of
such Bonus shall be paid to the Participant in a lump-sum in cash in accordance
with the payment schedule set forth in Section 5(b), above, subject, in each
case, to the Participant’s continuous employment through the applicable Bonus
Determination Date and in the case of the grant of Restricted Stock, Restricted
Stock Units or LTIP Units pursuant to clause (i) above, also to the
Participant’s continuous employment through the grant date. Notwithstanding
clauses (i) and (ii) above, the Committee in its discretion may determine with
respect to any Bonus payable hereunder to allow a Participant who is a Senior
Executive as of the applicable Bonus Determination Date to elect to receive a
greater percentage (up to 100%) than that provided in clause (i) above in the
form of Restricted Stock, Restricted Stock Units or LTIP Units, with a
corresponding reduction in the portion of such Bonus payable in cash pursuant to
clause (ii) above (equal to the grant date fair value of the amount of Bonus
paid pursuant to clause (i) greater than 50% of the applicable Bonus) subject to
such rules and conditions established by the Company with respect to such
election or any such Bonus (as applicable). Any Restricted Stock, Restricted
Stock Unit or LTIP Unit grants made to Participants who are Senior Executives
pursuant to this section shall be granted under and subject to the terms and
conditions of the applicable stock incentive plan of the Company and any award
agreement(s) thereunder.

(d) Notwithstanding anything herein to the contrary, in no event shall any
Participant receive aggregate Bonuses under the Plan with respect to any one
Plan Year in excess of the Participant’s total compensation (which, for purposes
of this section shall include base salary, bonus(es) and equity compensation
(the value of which shall be determined based on the grant date fair value of
any such award computed in accordance with FASB ASC Topic 718 or any successor
provision), but shall exclude (x) Bonuses paid under this Plan and (y) awards
granted or paid to the Participant under the Company’s Outperformance Plan) from
the Company and its subsidiaries and affiliates with respect to the two most
recently completed full calendar years (or, if a Participant has not been
employed by the Company or its subsidiary for two full years, the Participant’s
total compensation for such shorter period multiplied by a fraction (i) the

 

4



--------------------------------------------------------------------------------

numerator of which is 730 and (ii) the denominator of which is the number of
days the Participant has been employed by the Company or its subsidiary through
the last date of the applicable Plan Year).

6. Termination of Employment. Unless otherwise expressly provided in a
Participant’s Award Letter or the Plan, including but not limited to Section 5
above, upon a Participant’s termination of employment for any reason, the
Participant shall forfeit all Units granted hereunder and any right to receive
any Bonus with respect to such Units without payment of consideration therefor.

7. Nature of Units. The Units granted under this Plan shall be used solely as a
device for the measurement and determination of certain amounts to be paid to
each Participant as provided herein and such Units shall not constitute or be
treated as property or as a trust fund of any kind or as stock options or other
form of equity or security of the Company, the Company Group, any Fund or any
other entity. A Participant shall have only those rights set forth in this Plan
and the Participant’s Award Letter with respect to Units granted to such
Participant and shall have no ownership rights in the Company, the Company
Group, any Fund or any other entity by virtue of having been granted Units. Any
benefits which become payable hereunder shall be paid from the general assets of
the Company.

8. Section 409A. The provisions regarding all payments to be made hereunder
shall be interpreted in such a manner that all such payments either comply with
Section 409A of the Code or are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code. To
the extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as
specified by the Committee from time to time in order to comply with
Section 409A of the Code and the payment of any such amounts may not be
accelerated or delayed except to the extent permitted by Section 409A of the
Code. The Company makes no representation or warranty and shall have no
liability to any Participant or any other person if any payments under any
provisions of this Plan are determined to constitute deferred compensation under
Section 409A of the Code that are subject to the 20 percent additional tax under
Section 409A of the Code.

9. Amendment or Termination of Plan. Except as otherwise provided herein
(including, without limitation, the Committee’s ability to discontinue the Plan
or any Fund’s inclusion in the Plan with respect to any Plan Year), the
Committee may amend or terminate this Plan at any time or from time to time;
provided, however, that, no such amendment shall in any material adverse way
affect the rights of a Participant with respect to any Units prior to the date
of amendment or termination without the written consent of such affected
Participant.

10. Limitation of Liability. Subject to its obligation to make payments as
provided for hereunder, neither the Company, nor any person acting on its behalf
shall be liable for any act performed or the failure to perform any act with
respect to this Plan, except in the event that there has been a judicial
determination of willful misconduct on the part of the Company or such person.
The Company is not under any obligation to fund any of the payments required to
be made hereunder in advance of their actual payment or to establish any
reserves with respect to this Plan.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company, any Company
Group entity or any of their subsidiaries or affiliates and any Participant and
nothing herein contained shall give any Participant the right to be retained as
an employee of the Company, and Company Group entity or any of their
subsidiaries or affiliates.

(b) No Transfers. A Participant’s rights in an interest under the Plan or with
respect to any Unit may not be sold, assigned or otherwise transferred.

(c) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of its
subsidiaries or affiliates and any Participant. To the extent that any
Participant holds any rights by virtue of an award under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company or any of its subsidiaries.

(d) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the state of California, without regard to principles of conflict
of laws of such state.

(e) Tax Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld with respect to such
payments.

(f) Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s benefit plans, programs or policies.

(g) Benefits and Burdens. This Plan shall inure to the benefit of and be binding
upon the Company and the Participants, their respective successors, executors,
administrators, heirs and permitted assigns.

(h) Enforceability. If any portion or provision of this Plan shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Plan, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Plan shall be valid and enforceable to the fullest extent permitted by law.

(i) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Plan, or the waiver by any party
of any breach of this Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

(j) Notices. Any notices, requests, demands, and other communications provided
for by this Plan shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage prepaid, to a Participant at the
last address the Participant has filed in writing with the Company, or to the
Company at their main office, attention of the Committee.

 

6